Citation Nr: 1647373	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently at 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to November 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  (The notification letter is dated in August 2006.)  Service connection was granted and an initial 30 percent rating was assigned effective January 26, 2001, for PTSD therein.  The Veteran appealed the initial rating and the effective date.  In October 2014, she testified before the undersigned at a hearing held at her home Regional Office (RO) in Atlanta, Georgia.  The Board assigned an effective date of July 17, 2000, for the grant of service connection for PTSD in a February 2015 decision.  

At this juncture, the Board notes that there is no indication the aforementioned decision has been implemented.  Review of the claims file indeed does not reveal any rating decision dated after the February 2015 Board decision.  Immediate curative action should be undertaken in this regard.  

With respect to the initial rating, the Board remanded for additional development in February 2015.  A September 2015 decision by the Board denied an initial rating higher than 30 percent.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which issued an Order granting a May 2016 Joint Motion for Remand (JMR) later that same month.  Consistent with the JMR, the Board's September 2015 decision was vacated, and this matter was remanded back to the Board.

No additional development was directed in the JMR.  Instead, the Board was directed to address evidence not specifically discussed in the previous decision.  The Board thus attempts to do so in issuing this determination, which starts with undertaking a second review of the claims file.  All evidence previously available accordingly is reconsidered herein.  The supplemental evidence submitted by the Veteran's representative in September 2016 also is considered initially herein.  It indeed was accompanied by a letter waiving the right to have the RO do so.  38 C.F.R. § 20.1304(c).  The TDIU issue addressed herein is part and parcel of the increased rating claim adjudicated in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi,  251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the symptoms of the Veteran's service-connected PTSD have persistently resulted in occupational and social impairment with deficiencies in most areas.

2.  Throughout the entire appeal period, the Veteran's service-connected disabilities, with a collective rating of 70 percent including PTSD rated the same, have persistently been of sufficient severity to render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for the service-connected PTSD from July 17, 2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130 Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU from July 17, 2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits, VA has duties to notify and to assist claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of them is not necessary here, however.  The September 2016 letter from the Veteran's representative waived any notice errors.  While it requested a higher initial rating to at least 70 percent, no argument was made for the next highest and maximum initial rating of 100 percent.  Herein, a higher initial rating of 70 percent for PTSD as well as a TDIU are being granted.  Any notice or assistance errors thus were harmless.  The same goes for any errors with respect to the October 2014 hearing and complying with the Board's February 2015 remand.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran and her daughter E.S. are lay persons because there is no indication either has a medical background.  Their reports about her symptoms and their effects are competent because they are personally experienced by her and witnessed by E.S.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, and desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested, as a higher initial rating and a TDUI equates to monetary gain for her, but no bias, inconsistency, implausibility, bad character, or malingering is found.  As such, the lay reports made by her and E.S. are credible as well as competent.

A.  Higher Initial Rating

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

PTSD is rated using the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned thereunder for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Symptoms of such impairment include depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, including a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; short- and long-term memory impairment (retention of only highly learned material, forgetting to complete tasks); impaired judgment and abstract thinking; disturbances of motivation and mood; and difficulty establishing/maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships. 
A 100 percent rating is assigned for total occupational and social impairment.  Symptoms at this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  

All manifested symptoms attributable to the service-connected psychiatric disorder instead must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Consideration of all manifested symptoms means that the level of impairment found by an examiner, though important, is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  This includes by Global Assessment of Functioning (GAF) score or otherwise.  The GAF scale is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores ranging from 61 to 70 are indicative of mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft in the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores from 51 to 60 are indicative of moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores ranging from 41 to 50 are indicative of serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).

Based on the evidence, the Board finds that an initial rating of 70 percent but no higher is warranted for the Veteran's service-connected PTSD from July 17, 2000.  A 70 percent initial rating is more nearly approximated than either the currently assigned 30 percent initial rating, a 50 percent initial rating, or the next highest and maximum initial rating after 70 percent of 100 percent, in other words.  The Veteran's symptoms indeed are of similar severity, frequency, and duration to those for a 70 percent rating.  Although she has never been disoriented, her eye contact occasionally has been only fair, and her grooming and hygiene occasionally have been subpar.  Her grooming indeed was characterized as fair in a 2011 VA treatment record, while she was mildly disheveled according to a 2014 VA treatment record.  A VA treatment record dated in 2015 reflects that she barely takes care of herself.  

The Veteran's speech typically has been normal.  However, she spoke in a soft and low voice at an April 2009 VA medical examination.  Her responses upon private examination in August 2016 additionally were halting.  Her demeanor has been both cooperative and guarded, with self-reported difficulty trusting others.  The Veteran's behavior has been unremarkable except for a 4 obsessions/compulsions.  One is pulling her own hair, as evidenced by the diagnosis of trichotillomania at a March 2015 VA medical examination.  She also picks at her skin, to include on her face, ritualistically counts things, and strongly desires cleanliness and order.  For example, an August 2001 VA treatment record documents that she asked if she could clean the unit bathroom herself.  When E.S. and her children have lived with the Veteran, she feels overwhelmed and out of control.  The Veteran also has exacerbation of her sleep problems when they are living with her.  

Coupled with these sleep problems, the Veteran has decreased energy, appetite problems, and usually has found it difficult to concentrate.  This ultimately got to the point that she felt she could not read or engage in other activities she once enjoyed.  She has experienced some short-term memory loss.  This has included forgetting an appointment as reflected in a 2012 VA treatment record, dates, or why she entered a room.  It was detected at a March 2006 VA medical examination and characterized as mild at the March 2015 VA medical examination.  The Veteran has had ongoing mood disturbances, and she typically has been depressed and frustrated.  Her affect correspondingly typically has been abnormal as well, with characterizations such as dysthymic, restricted/constricted, and flat.  The Veteran has been tearful/emotional.  She has low self-esteem.  Some hypervigilance and startling easily as well as near constant anxiety also has been noted.  

This anxiety has led to panic attacks, particularly in public, of fluctuating frequency.  While the Veteran reported they occurred only a few times a month at the March 2006 VA medical examination, she reported they occurred 4-5 times a week and lasted a few minutes to a few hours at the April 2009 VA medical examination.  She denied them at the October 2014 hearing but indicated they were frequent per a June 2016 VA treatment record.  The Veteran's insight and judgment have ranged from poor to fair to only slightly impaired or even good/within normal limits.  She has been irritable and angry plus a 2014 VA treatment record reveals that she has a short temper, but she has never planned on harming or intended to harm another.  Intermittent passive suicidal ideation, such as not caring if she died, was reported by her.  Her thoughts otherwise were unremarkable but for some racing thoughts and intrusive thoughts of stressors.  

At no point have hallucinations or delusions been detected.  With the exception of a 2009 VA treatment record in which the Veteran stated that she was no longer having auditory hallucinations, she has not reported any.  Yet, some paranoia was noted. Her difficulty maintaining effective relationships and coping finally are notable.  The Veteran's relationship with E.S. often is strained, particularly when they reside together.  So is her more distant relationship with her son.  She is the primary caregiver for her grandchildren when they reside together.  Although her relationship with her second husband initially was good, per the March 2006 VA medical examination, their marriage essentially was over by the April 2009 VA medical examination.  He reportedly was verbally and physically abusive.  The Veteran sometimes saw her siblings and other extended family members, but she felt mistreated by some per a 2001 VA treatment record.  

While the Veteran mostly reported isolating herself and being lonely, she variously mentioned having friends.  A couple specifically was reported at the March 2006 VA medical examination, while only one reportedly remained by the April 2009 VA medical examination.  Some involvement in her apartment complex was reflected in 2010 VA treatment records.  Regularly seeing friends, some of which appear to be from the Veteran's group therapy, was documented in 2011 VA treatment records.  2012 VA treatment records indicate that she volunteered for an after school program and traveled to Orlando to watch her granddaughter's cheerleading competition.  She still reportedly had several friends at the March 2015 VA medical examination, though she was frustrated in her effects to engage socially because of her caregiving responsibilities.  Yet she expressed reluctance to leave her house even to go to the mailbox in a June 2016 statement.  

The Veteran last worked in the 1990's.  Social Security Administration (SSA) records show that she was deemed too disabled to work due to multiple disabilities, to include spinal injury residuals, major depression, and obsessive compulsive disorder.  In February 2007 and October 2010, VA providers caring for the Veteran opined that she was unable to work/unemployable due to her psychiatric symptoms.  The August 2016 private examination includes a similar opinion.  A May 2007 VA treatment record contains the opinion of another provider that it is infeasible for the Veteran to return to work due to psychiatric and medical problems.  The complexity of her intertwined disabilities was noted at the April 2009 and March 2015 VA medical examinations as well.  In addition to spinal injury residuals, she was involved in a motor vehicle accident with resulted in a below the knee amputation of her right leg.  She also has heart issues, diabetes, and a host of other conditions.  

In sum, the Veteran has deficiencies in mood, thinking, judgment, and family relations.  She has not been in school or working.  There is conflict as to why she has not been working, but it is at least partially attributable to her psychiatric symptoms.  She has a deficiency with respect to work in addition to her others, in other words.  The Veteran thus has occupational and social impairment with deficiencies in most areas.  The Board finds, in resolution of the aforementioned conflict, that they have resulted in total occupational impairment.  Discussion in this regard is set forth below.  Nevertheless, they have not resulted in total social impairment.  Most of the Veteran's social contacts are family members, but she always has had a friend and usually has had more than one.  She was able to interact with four different examiners and attends group therapy.  VA treatment records document that she is a tired, but active participant.  

GAF scores of 50 and 52-53 were assigned respectively at the March 2006 and April 2009 VA medical examinations.  None was assigned at the March 2015 VA medical examination.  The August 2016 private examination assigned a GAF score of 50-52.  VA treatment records contain one GAF score of 45 from 2014, one of 49 from 2010, and several of 50-55 from 2007 to 2013.  GAF scores ranging from 60 to 45 signify moderate to serious symptoms resulting in moderate to serious impairment in occupational and social functioning.  These scores are consistent with a 70 percent initial rating but not with a 100 percent initial rating.  That GAF scores can go much lower is notable.  The Veteran's GAF scores, in sum, support the above determination that a 70 percent initial rating is most nearly approximated.  

Finally, the characterizations of the Veteran's level of impairment also support a 70 percent initial rating.  A 2002 VA treatment record documents that her reported symptoms are more severe than those observed.  Nothing similar has been documented since, however.  The March 2006 VA medical examination described the Veteran's symptoms as significant.  In the aforementioned October 2010 opinion, her symptoms were described as moderate to severe.  The August 2016 private examination contains the opinion that she has occupational and social impairment with deficiencies in most areas, which corresponds to a 70 percent initial rating under the General Rating Formula.  While the opinion from the March 2015 VA medical examination is to the contrary, it is discounted.  
Recognizing the complexity of the Veteran's intertwined disabilities as well as multiple other unfortunate life circumstances, this opinion was that she has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  This corresponds with a 30 percent rating under the General Rating Formula.  While all characterizations are important factors for consideration, that none is dispositive is reiterated.  The March 2015 opinion does not fit well with the March 2006 description, October 2010 opinion, or August 2016 opinion.  It also does not fit well with the other evidence, to include the disability picture portrayed from the treatment records and examinations and from the assignment of GAF scores typically from 50-55.  It, in sum, is an outlier because it essentially conflicts with all of the aforementioned.  That there is no characterization of total occupational and social impairment finally is notable.

Consideration has been given to the benefit of the doubt in determining that an initial rating of 70 percent, but no higher, is warranted.  It was based on the preponderance of the evidence after discounting unpersuasive evidence.  As such, there is no doubt to resolve to the Veteran's benefit.  A staged rating is not warranted because the aforementioned determination applies to the entire period under appeal.  The evidence indeed collectively reflects that the Veteran's symptoms and their resultant impact have been fairly consistent, albeit with cyclical somewhat better and worse phases.  It includes the April 2009 VA medical examination with the opinion that there had been no change since the March 2006 VA medical examination.   The opinion from the August 2016 private examination went back only to the original effective date of January 26, 2001, instead of the new effective date of July 17, 2000, but VA treatment records during the interim do not suggest any significant changes.

2.  Extraschedular

In the alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Board finds that the Veteran's service-connected PTSD is not unusual or exceptional.  Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  It is reiterated that none exists here.  All of the Veteran's psychiatric symptoms therefore have been considered, notwithstanding that she has other diagnoses in addition to PTSD (some of which were referenced above).  These symptoms are reasonably contemplated by the schedular rating criteria set forth above.  The initial rating assigned is based on the severity of her occupational and social impairment as evidenced by them.  This includes, as required, those symptoms listed in the General Rating Formula comprising the criteria and all other symptoms.  That some are not listed thus does not render the criteria inadequate.  

While the above concerns only the symptoms of the Veteran's service-connected PTSD, symptoms resulting from the combined effects of this disability and one or more other service-connected disabilities must be considered if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Her only other such disability is benign bilateral fibrocystic breast disease with scar on the left breast, currently with a noncompensable (0%) rating.  No symptoms resulting from the combined effects of the aforementioned disabilities have been identified by the Veteran or her representative.  None have been shown by the evidence.  Indeed, it makes little mention of the Veteran's breast disease at all.  The schedular rating criteria, in sum, are adequate on both an individual and a combined service-connected disability basis.  Referral for consideration of the assignment of an extraschedular rating therefore is not warranted. 

B.  TDIU

When a higher initial rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered if raised.  Rice, 22 Vet. App. at 447; Roberson, 251 F.3d at 1378.  Both the Veteran and her representative have raised a TDIU by asserting that her service-connected PTSD renders her unable to work.  A rating decision by the Atlanta RO dated in December 2009, during the middle of the period on appeal, denied a TDIU.  This determination was not appealed by the Veteran or her representative at that time.  Nevertheless, the TDIU is part and parcel to this matter.  VA Adjudication Procedural Manual M21-1, Part IV, subpart ii, chapter 2, section F.4.m.  

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  The claimant's level of education, training, and previous work experience must be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a claimant with one service-connected disability, a TDIU may be granted on a schedular basis if that disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  It may be granted on a schedular basis for a claimant with more than one service-connected disability where one such disability is rated at 40 percent or more and the combined rating for all such disabilities is 70 percent or more. Id.

With respect to the 60 percent and 40 percent requirements, disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one disability.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however.  Id.; Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88.

It is reiterated that the Veteran has only two service-connected disabilities.  Her rating for service-connected PSTD has been increased to 70 percent herein.  This decision does not impact her noncompensable rating assigned for her service-connected benign bilateral fibrocystic breast disease with scar on the left breast.  Thus, she has one service-connected disability out of two rated much higher than the required 40 percent.  The rating is higher than the required 60 percent if there is only one service-connected disability.  The combined rating for her service-connected disabilities is the minimal required, 70 percent (rounded from 73).  Consideration of a TDIU on a schedular basis is warranted, whether based on service-connected PTSD alone or based on all of her service-connected disabilities.

With respect to education, the evidence shows that the Veteran attended a few years of college.  With respect to employment history, the evidence contains her reports of previous positions as a cashier, a waitress, a cartography drafter, a drug counselor, a construction worker doing drywall and ceilings, and the owner of an interior design company (self-employed).  She consistently has reported that she last worked in the 1990's, though her reports have varied as to the year.  In any event, that SSA deemed her too disabled to work due to multiple disabilities, to include spinal injury residuals as well as major depression and obsessive compulsive disorder, was discussed above.  This determination was effective as of August 1993.  1993 additionally was the last year in which SSA lists earnings for the Veteran.

The Veteran, in sum, stopped working long before the period on appeal began even if precisely when is unknown.  It is undisputed that she has been unable to secure or follow any substantially gainful occupation she is qualified for based on her education and employment history during the entirety of this period.  This includes physical or sedentary jobs, as she has a background in each, and those that are entry level or, in light of her having some post-secondary education, more advanced.  However, this determination is based on the complexity of her intertwined disabilities.  The SSA, for example, considered her physical disabilities as well as her psychiatric disabilities.  Not all may be considered here.  Indeed, only her service-connected PTSD and service-connected benign bilateral fibrocystic breast disease with scar on the left breast may be taken into account.

Regarding the Veteran's benign bilateral fibrocystic breast disease with scar on the left breast, the evidence does not reveal any impact on her ability to work.  Nothing of the sort has been reported by her either.  Rather, it is reiterated that she believes that she has been unable to work during the entirety of the period on appeal due solely to her PTSD.  The evidence is in conflict in this regard.  Yet, favorable resolution of this conflict for the Veteran is warranted.  A VA provider caring for her opined that she had been unable to work, or not able to sustain employment, as a result of her psychiatric symptoms in February 2007.  Another opined in October 2010 that she was unemployable due to them.  These opinions are particularly persuasive, as they are based on constant and lengthy contact with the Veteran.  The opinion from the August 2016 private examination was based on review of the evidence and a one hour telephone interview.  
This persuasiveness of this opinion consequently is not as great as the February 2007 and October 2010 opinions.  However, it is significant that it is in agreement with these more persuasive opinions.  The opinion specifically was that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of her psychiatric symptoms since 1993.  They accordingly were found to have reached the level of rendering her unemployable as of the original January 26, 2001, effective date.  Although not made, it follows from the opinion that the same finding would be made as of the new effective date of July 17, 2000.  Each of the aforementioned opinions finally is supported, as required, by a rationale discussing how the Veteran's symptoms prevent her from performing tasks necessary for employment.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Her difficulty concentrating, anxiety, mood disturbances, lack of motivation, and isolative tendencies indeed were highlighted.  

In contrast to the aforementioned opinions, a May 2007 VA treatment record contains the opinion of another provider that it is infeasible for the Veteran to return to work due to her psychiatric and medical disabilities.  This opinion must be discounted somewhat, however, because it is not well-supported.  Little to no rationale indeed was provided.  The complexity of the Veteran's intertwined disabilities also noted at the April 2009 and March 2015 VA medical examinations.  At this latter examination, the opinion was that she has occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  This opinion once again is discounted, for the same reasons it was above.  It and the April 2009 VA medical examination are discounted further because they are based on review of the evidence and in person interview of the Veteran only.  

All of the opinions when weigh together, in sum, is for determining that the Veteran has been unable to secure or follow a substantially gainful occupation during the entire period on appeal.  Such a determination also fits well with the evidence discussed above concerning the severity, frequency, and duration of her psychiatric symptoms.  The Board therefore finds that a TDIU is warranted effective July 17, 2000.  In doing so, consideration has been given to the benefit of the doubt.  Yet, it does not apply as the aforementioned was based on the preponderance of the evidence.  There is no doubt to resolve to the Veteran's benefit, in other words.  A staged rating finally is not applicable.  Indeed, a TDIU permits payments at a 100 percent rate even though the service-connected disability or disabilities actually is/are rated at less than 100 percent.


ORDER

An initial rating of 70 percent for service-connected PTSD is granted effective July 17, 2000, subject to the law governing the payment of monetary awards.

A TDIU is granted effective July 17, 2000, subject to the law governing the payment of monetary awards.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


